9/9/2019             Case 5:20-cv-00612-PRW        Document
                                       Jeff Negan Lowe - What’s on1-3    Filed
                                                                   my mind?     06/29/20
                                                                            Tim Stark            Page
                                                                                      from Wildlife in... 1 of 11



    Jeff Negan Lowe
    19 hrs ·

    What’s on my mind? Tim Stark from Wildlife in Need is on my mind. He’s also on the mind of the USDA, PeTA and the
    State of Indiana animal welfare division.
    Why? where do we start? Let’s see. In February or this year, Tim brought his first load of animals to my zoo in Oklahoma. It
    was very cold here and despite several warnings, Tim moved a bunch of reptiles in freezing temperatures in boxes, in the
    back of his pickup truck. Needless to say, they hemorrhaged from the freezing temps and basically vomited their frozen
    lungs out into the cramped wooden boxes (coffins) they died it.
    Tim’s next load of approximately 100 animals was delivered BY TIM from Indiana on July 19th. The animals were in an
    enclosed trailer with no water and no air conditioning for 20 hours in 100 degree temperatures. The trailer had air and a
    generator, but the cord broke on the generator and despite our pleas and offer to but a new generator, this negligent idiot
    ignored us and kept on driving.
    He rolled in at midnight with 30 dead animals. Baboons, civet, minks, porcupines, bushbabies, monkeys, birds, It was the
    saddest single day we have ever had at the zoo. Our staff was devastated and all Stark could say was that “he doesn’t know
    why we’re all so p ssed he’s the one that lost a fortune in animals”.
    The animals that survived that trip were in horrible condition, as a few of the pictures below indicate. There was a caracal
    who suffered massive brain damage from the heat and he suffered a stroke. other caracals had bitten one another and had
    open, seeping wounds.
    Some animals started chewing their tails off their bodies the sloths were chewing their own feet off.
    There wasn’t much we could do besides get the living animals the medical treatment that they needed. Stark left that evening
    with his monkeys to return to Thackerville. Two days later, the newborn monkey he’s holding in these pictures dropped
    dead. That was the second primate that died in Tim’s care while in Thackerville.
    Shortly before that a monkey named Jockado died in Thackerville and Tim rushed it to my vet in Norman Oklahoma. But it
    was too late Jockado died. Tim wanted to throw him in the trash, but I insisted that the monkey be sent to the university for
    necropsy to determine the cause of death. The cause of death was chronic bacterial infection of the lungs. Meaning that the
    monkey arrived sick. Now, why would his primates be dropping dead with chronic lung illnesses? Maybe it has to do with
    the fact that Stark uses Sevin dust as a flea treatment. Despite the warnings on the label to keep away from animals.
    This would all be bad enough if I didn’t spend 3 days at Starks place in Charlestown Indiana, July 11, 2019. This facility
    was the most disgusting animal facility I have ever seen personally. Animals were ankle deep in shit and rotting food. Tim
    said the cages of some 200 animals hadn’t been cleaned in the six months he was in Thackerville. I saw dead animals,
    animals with no fur, open wounds and I told Tim, if he was inspected by any law enforcement agency, he would be arrested
    for animal cruelty. He agreed and blamed his wife for being a “lazy useless c nt”
    While Tim wasn’t looking, I was sending pictures and videos back to Lauren of this h ll hole. I could not believe I was
    considering any partnership with this clown. All I could think about was getting home and as far away from that place as
    possible, before anyone got Arrested.
    The picture of the two rare cassowaries is probably the last picture of them alive. But death was probably a better place from
    them than living in this 100 degree garage with 3” of s it on every square inch of the floor.
    Tim, the State of Indiana is asking me and my staff to give sworn statements regarding that
    night you rolled in here. You can explain to them what an animal expert you are. This should also do wonders for your
    USDA trial and your PeTA lawsuit.
    Not to mention, July 17-18th Tim pulled five newborn lion cubs, against a Federal Court Order and asked me to claim they
    were born at my park.
    Tim is telling people that a cat, or cats go out of cages at my zoo? The ONLY cat that has escaped a cage here while I have
    operated the zoo, is D       C         s mountain lion, Canyon, that TIM STARK let escape as he tried to load it into a crate.
    The pictures of the cat in bamboo were taken that night.

https://www.facebook.com/mary.trask.967/posts/1262148957288386
                                                                 MOTION TO ENFORCE - EXHIBIT 3 1/11
9/9/2019               Case 5:20-cv-00612-PRW        Document
                                         Jeff Negan Lowe - What’s on1-3    Filed
                                                                     my mind?     06/29/20
                                                                              Tim Stark            Page
                                                                                        from Wildlife in... 2 of 11

    Tim, we also have audio recordings of you and Joe talking. You called him about buying a white lion cub. You also talked
    trash about D     C         on that call. You bragged about declawing all your big cats.
    We also have you recorded trying to sell us all the equipment that was owned by your 501c3 for $178,000. You do know that
    selling assets of a non profit is a felony, right? Especially when you intend on pocketing it all?
    Melissa Stark, according to Tim, he has secret bank accounts with $700,000 that he’s afraid to touch because it will mail a
    statement to you. He also claims to have ownership in a strip club in Louisville and a golf course in Indiana. You might want
    to look into those claims.
    Wanna know how smart Tim
    Is, he was texting         to come have      with him while in Oklahoma, and didn’t know that his ipad, back in Indiana
    was paired to his phone. So every time he offered cash for   , his wife was also getting the text!!
    Tim, you are just like that dumb ss Joe, you underestimated me. I will only tolerate so much of anyone’s s it before I turn
    on you. When you started killing animals out of pure neglect you died to me.
    You could have walked away from me, kept your lying mouth shut, and none of this would have come out. Now its game
    on.
    Keep running your mouth, spreading your lies and I’ll start posting the audio recordings that Lauren made between you and
    Joe showing you purchased endangered species from him.
    B      L      , I know you watch my page, call me, its time we talk.




                                                                               +8

                70                                                    66 Comments 165 Shares


                     Like                     Comment                         Share


               Jeff Negan Lowe Here’s the necropsy of his one of his dead monkeys. I
               cared more about his animals than he did. I paid $612 to find out why it
               died.



https://www.facebook.com/mary.trask.967/posts/1262148957288386                                                                      2/11
9/9/2019             Case 5:20-cv-00612-PRW        Document
                                       Jeff Negan Lowe - What’s on1-3    Filed
                                                                   my mind?     06/29/20
                                                                            Tim Stark            Page
                                                                                      from Wildlife in... 3 of 11




                                                             3
             Like · Reply · 19h

                                              Jeff Negan Lowe this poor animal
                     Like · Reply · 51m


                     Write a reply...




             Jeff Negan Lowe




                                          1
             Like · Reply · 19h

             Jeff Negan Lowe This is how Stark transported a bush baby




                                                             4
             Like · Reply · 19h

                     Jeff Negan Lowe And here is the bushbaby’s face the night he
                     arrived
https://www.facebook.com/mary.trask.967/posts/1262148957288386                                                      3/11
9/9/2019             Case 5:20-cv-00612-PRW        Document
                                       Jeff Negan Lowe - What’s on1-3    Filed
                                                                   my mind?     06/29/20
                                                                            Tim Stark            Page
                                                                                      from Wildlife in... 4 of 11




                                                             1
                     Like · Reply · 10h

                     Jeff Negan Lowe And a few of the caracals he brought.




                     Like · Reply · 10h

                                             And he is such a sweet Bush baby.
                     Like · Reply · 9h

                                         Was this Bush baby named George??. I am crying
                     so bad
                                                                                          1
                     Like · Reply · 7h


                                  George...              He was beautiful and such a
                     sweetie. My heart is in pieces
https://www.facebook.com/mary.trask.967/posts/1262148957288386                                                      4/11
9/9/2019             Case 5:20-cv-00612-PRW        Document
                                       Jeff Negan Lowe - What’s on1-3    Filed
                                                                   my mind?     06/29/20
                                                                            Tim Stark            Page
                                                                                      from Wildlife in... 5 of 11

                     Like · Reply · 6h

                                         Me too    I have cried all night


                     Like · Reply · 1m


                     Write a reply...


                            Omg what a POS. Jeff thank you for trying to help those
             helpless animals.
                                                                                           1
             Like · Reply · 19h

                             His ass needs to be behind bars with Joe
                                                                            1
             Like · Reply · 19h

                     Jeff Negan Lowe                 Thats what the State of Indiana has
                     planned for him.
                                                                                           3
                     Like · Reply · 19h

                                    Jeff Negan Lowe Good I almost croaked when I saw
                     that Dirtbag was on my friends list. Apparently added him years ago
                     but his sorry ss is blocked now
                     Like · Reply · 19h

                                    Scum like himself have no business owning any
                     animals. Ever You have such a love for them and go above and
                     beyond to help them. Btw. So glad to see you back. You and Lauren
                     were missed
                     Like · Reply · 19h


                     Write a reply...


             Jeff Negan Lowe




                                                           1
             Like · Reply · 18h

             Jeff Negan Lowe If he’s such a good man, why is every animal welfare
             agency after him for neglecting animals? You can defend him all you want.
             He didn’t come to help me, he came to help himself. He’s operating a
             commercial business in a residentially zoned area. He’s about to lose his
             USDA license. He came to ride on the coat tails of someone with a perfect
             USDA history
                                                                                           4
             Like · Reply · 18h

                                     Jeff Negan Lowe I’m not wanting to fight with with
                     you . He’s never spoken a bad word about you .
                     Like · Reply · 18h
https://www.facebook.com/mary.trask.967/posts/1262148957288386                                                      5/11
9/9/2019             Case 5:20-cv-00612-PRW        Document
                                       Jeff Negan Lowe - What’s on1-3    Filed
                                                                   my mind?     06/29/20
                                                                            Tim Stark            Page
                                                                                      from Wildlife in... 6 of 11




                     Jeff Negan Lowe                   thats because there is NOTHING
                     bad to say. So, go look at his comments about us on the haters page,
                     now that he’s b tt buddies with the guy he called an a shole two
                     weeks ago. And if any of you don’t like seeing him exposed, don’t
                     visit my page!
                                                                                            7
                     Like · Reply · 17h


                     Write a reply...


                           This makes me want to cry for them animals        take good
             care of them Jeff Negan Lowe!!
                                                                                            1
             Like · Reply · 18h

                                 Stupid son of a b tch sorry Jeff needed to be said
             hopefully the law enforcement knows about it
                                                                                            1
             Like · Reply · 18h

                     Jeff Negan Lowe                       everyone knows. We have
                     been working with the local sheriff and both State animal bureaus.
                     He never obtained a single health certificate to move anything
                                                                                            1
                     Like · Reply · 17h

                                          Good he should be treated the way he treats the
                     animals
                                                                                            2
                     Like · Reply · 17h


                     Write a reply...


                                    heartbreaking
                                                    1
             Like · Reply · 17h

                     Jeff Negan Lowe                         you know the truth, you had
                     to nurse his sick animals around the clock
                                                                                            1
                     Like · Reply · 17h

                                          Yes I did. I got them back up to health, even
                     with a severely broken tail    I am blessed that I got to be a
                     monkey mom if only for a little while, plus the other animals.
                                                                                            2
                     Like · Reply · 16h

                                                       God bless you and Jeff Negan
                     Lowe for caring for them. Must have been heartbreaking.
                                                                                            2
                     Like · Reply · 16h


                     Write a reply...

https://www.facebook.com/mary.trask.967/posts/1262148957288386                                                      6/11
9/9/2019             Case 5:20-cv-00612-PRW        Document
                                       Jeff Negan Lowe - What’s on1-3    Filed
                                                                   my mind?     06/29/20
                                                                            Tim Stark            Page
                                                                                      from Wildlife in... 7 of 11


             Jeff Negan Lowe He threatened to bulldoze and burn a 65 year old woman
             house and she had to get a no trespass warrant against him. Yeah, real
             sweetheart of a guy
                                                                                             3
             Like · Reply · 17h

                                  Oh my he is sorry mother f cker. Sad. You go you have
             heart of gold.
                                                                                             1
             Like · Reply · 16h

             Jeff Negan Lowe If there are any of you that can look at these pictures and
             defend Stark, unfriend me if we happen to be friends and f ck off because
             no animal should have to live like this. No animal should have to die of
             heatstroke. Just imagine that death for one minute. A full sized baboon,
             locked into a carrier, slammed into a dark, hot trailer, with NO water for 20
             hours or more!!! F ck Tim Stark. And I said all this to his face and he
             started crying and had to go sit on my bathroom floor out of shame.
                                                                                           10
             Like · Reply · 16h

                                     And the roles are finally reversed....
                     Like · Reply · 6h


                     Write a reply...


             Jeff Negan Lowe And IF, posts like this hurt our industry, then maybe we
             need to fix our industry, instead of protecting a sholes like Stark. Keep your
             animals safe, keep them healthy and YOU don’t have anything to worry
             about. Expose the ones that f ck it up for the rest of us!! To many
             chickens its like Inmate Exotic and Stark to count.
                                                                                           10
             Like · Reply · 16h · Edited

                                       Jeff Negan Lowe whoever that guy is she looks
                     like a real do you want to hear the truth he looks like a drug addict
                     anyways no animal like you said should look like that beautiful tiger
                     oh my goodness and I love monkeys my dad's mom bought me a
                     monkey when I was a little kid wow and 1970 and we called it
                     Chico that's what        got his name Chico the man anyways I came
                     home from school and my mom said he choked on a raisin well we
                     might had to this day I'll never know the truth I sure would love to
                     hear some stories
                     Like · Reply · 15h


                     Write a reply...


                               Oh he'll no he looks like monster I would never post his
             c ap or Joe they're both losers
             Like · Reply · 16h

                             That's disgusting how could anyone treat their animals like
             this...awful no excuses
                                                                                             1
             Like · Reply · 14h

                     Jeff Negan Lowe                     had I ever dreamt that he would
https://www.facebook.com/mary.trask.967/posts/1262148957288386                                                      7/11
9/9/2019             Case 5:20-cv-00612-PRW        Document
                                       Jeff Negan Lowe - What’s on1-3    Filed
                                                                   my mind?     06/29/20
                                                                            Tim Stark            Page
                                                                                      from Wildlife in... 8 of 11
                     Jeff Negan Lowe                   had I ever dreamt that he would
                     neglect his animals like this, I would have never considered any
                     kind of collaboration with him.
                     Like · Reply · 14h


                     Write a reply...


             Jeff Negan Lowe




                                          6
             Like · Reply · 10h


             Jeff Negan Lowe




                                                            2
             Like · Reply · 10h

                               Aww that is sad. Looking you look your cat's. Jeff i mg u
             a pic of grandma. She would say what your doing she loved you a lot. Way
             she talk well you Jeff Negan Lowe. Loved his pets I don't no why she on
             mind
             Like · Reply · 10h

                                  Love your cats
             Like · Reply · 10h

                                   Jeff u should have just whooped his b tt or have one of
             ur crew at zoo do it I pretty sure they would have wanted to
                                                                                           1
             Like · Reply · 9h

                                                                yep...
                     Like · Reply · 9h


                        i          l
https://www.facebook.com/mary.trask.967/posts/1262148957288386                                                      8/11
9/9/2019             Case 5:20-cv-00612-PRW        Document
                                       Jeff Negan Lowe - What’s on1-3    Filed
                                                                   my mind?     06/29/20
                                                                            Tim Stark            Page
                                                                                      from Wildlife in... 9 of 11
                     Write a reply...




                             I rescue wildlife and don’t see things this awful. This was
             horrid neglect. Why even have animals for them to rot? Why bother. I’ll
             never understand why anyone would take on animals they obviously don’t
             want the responsibility of caring for.
                                                                                              2
             Like · Reply · 8h

                           WHAT THE F CK!? SERIOUSLY!? And to think I use to
             look up to him. This breaks my heart and enrages me. I don't have words.
                                                                                              1
             Like · Reply · 7h

                            If all this were true he'd be in jail and shut down
             Like · Reply · 1h

                                             I personally know investigators that have been
                     to this place. It's a f cking nightmare. It's hard because there's no
                     specific governing agency for these roadside zoos
                                                                                              3
                     Like · Reply · 1h

                     Jeff Negan Lowe                 so, are you insinuating that these
                     pictures are fake? Are you going to call 7 of my staff liars?
                     Like · Reply · 1h


                     Write a reply...


                                    I’ve heard stories for YEARS about wildlife in need
             and it’s about time it gets SHUT DOWN!
                                                                                              1
             Like · Reply · 1h

                                Its about time, we have been exposing him for years and
             not one official listened. PLEASE hang this B STARD!!!!!!!
             Like · Reply · 1h

                             I hate when I see people go here. I’ve heard these horrible
             stories about him and the animals for a couple of years now.
             Like · Reply · 54m

                                 My question is why wouldn't you turn him in before he
             p ssed you off?? These allegations are serious enough he should be in jail
             but you wait till he hurt you. Smdh. This POS should rot. Im lost for words
             why this wasn't reported sooner. And everything should be told. Let's not
             hold anything back to serve you better. Makes you just as bad a person.
                                                                                              6
             Like · Reply · 53m

                                                     he has been reported so many times.
                     He admitted to beaten a big cat with a baseball bat to death. IN is
                     somehow under the FDA and they let him go. Everyone has gone
                     after him. Just never this kind of proof. Google him. There is a FB
                             ll d ildlif i       d? I d d All      i t hi
https://www.facebook.com/mary.trask.967/posts/1262148957288386                                                      9/11
9/9/2019            Case 5:20-cv-00612-PRW
                                       Jeff Negan Document       1-3
                                                  Lowe - What’s on     Filed
                                                                   my mind? Tim06/29/20       Page
                                                                               Stark from Wildlife in... 10 of 11
                     page called wildlife in need? Indeed. All against him.
                     Like · Reply · 31m




                                                      yes I've been hearing stories of this
                     cruelty. This post says if you just left me alone??? That's calling the
                     kettle black?




                     Like · Reply · 24m

                                        The more reports should only be a matter of time.
                     But more animals are going to suffer. Why wait to report this? Your
                     just as wrong for not reporting this POS!
                     Like · Reply · 22m

                                                    oh wow!!! Well then that’s an issue as
                     well. I don’t agree with zoos or buying and selling of animals.
                     Heartbreaking all the way around.
                     Like · Reply · 20m


                     Write a reply...


                          I live 15 miles from him and have called my state
             representatives MULTIPLE TIMES!!!! Please HOLD him accountable
                                                                                               2
             Like · Reply · 46m

                                        I've been telling people for years this place needs
             to be shut down.
             I used to live in the town where it's located. I've been there. S it seemed
             shady enough when I looked around, but I've only heard and read so much
             worse about it since then.
                                                                                               1
             Like · Reply · 45m

                      If you haven't looked up his past USDA reports, you should. It's a
             s it show (cited multiple times for his dog having chronic ear infections.
             He can't even properly care for a DOG. And, of course, that's just the tip of
             the iceberg).
             Thank you for posting this, Mr. Lowe. We are so embarrassed this fool calls
             Indiana home. No officials are on his side. Only his dwindling, ignorant
             'hero worshipping' followers.
                                                                                               3
             Like · Reply · 40m
https://www.facebook.com/mary.trask.967/posts/1262148957288386                                                      10/11
9/9/2019            Case 5:20-cv-00612-PRW
                                       Jeff Negan Document       1-3
                                                  Lowe - What’s on     Filed
                                                                   my mind? Tim06/29/20       Page
                                                                               Stark from Wildlife in... 11 of 11


                        Who is the “Joe” mentioned in this?
             Like · Reply · 29m




             Like · Reply · 29m




             Like · Reply · 27m

                          I hope ALL of the authorities are notified of this. And news.
             Glad you have so much evidence. Please save the animals and put this pos
             away in a s ithole where he belongs
             Like · Reply · 20m




             Like · Reply · 19m




             Like · Reply · 17m

                            Funny.. Was also there that day.. And there wasnt any animal
             in ankle deep s it and rotting food. Never have seen any poo.. Cause they
             keep them very clean. And every animal I see when there has looked
             healthy. If he received a animal and 2 days later it passed .. Sounds like
             they came sick already. He gets animals that are not in good shape.. And
             nurses them back to health from the shape they were received in.
                                                                                           1
             Like · Reply · 11m

                           is the Joe mentioned, Joe    ?
             Like · Reply · 1m

              Write a comment...




https://www.facebook.com/mary.trask.967/posts/1262148957288386                                                      11/11
